UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1698


REX HARRIS,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                 Defendant – Appellee,

          and

KATHLEEN SEBELIUS,    SECRETARY   U.S.   DEPARTMENT    OF   HEALTH   &
HUMAN SERVICES,

                 Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00664-WO-JLW)


Submitted:    November 24, 2015             Decided:   December 7, 2015


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rex Harris, Appellant Pro Se.             Lisa G. Smoller, Special
Assistant United States Attorney,         Boston, Massachusetts, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Rex Harris appeals the district court’s order affirming the

Commissioner’s     award    of    benefits         on   Harris’    application      for

supplemental security income.                Harris alleges that his prior

applications should have been reopened and that the Commissioner

owed him additional back payments.                 We have reviewed the record

and find no reversible error.

       “[N]either the Administrative Procedure Act nor 42 U.S.C.

§ 405(g) confers subject matter jurisdiction on federal courts

to     review   the     Secretary’s          refusal      to      reopen    a     prior

determination.”         Hall v. Chater, 52 F.3d 518, 520 (4th Cir.

1995) (citing Califano v. Sanders, 430 U.S. 99, 102 (1977)); see

also 20 C.F.R. § 416.1403(a)(5) (2015) (denial of request to

reopen SSI determination not subject to judicial review).                           Any

issue concerning the correct amount of back payments to which

Harris may be entitled was not properly presented in district

court.     Moreover, there is no evidence in the record that Harris

has    exhausted      his   administrative              remedies     or    that     the

Commissioner has issued a final decision on the matter of any

back   payments    to   which    he    may    be    entitled.        See   42   U.S.C.

§ 405(g) (2012) (granting judicial review over final decision of

Commissioner made after hearing).                   Accordingly, we affirm the

district    court’s     order    and   judgment.          Harris    v.    Colvin,   No.

1:12-cv-00664-WO-JLW (M.D.N.C. June 18, 2015).                     We dispense with

                                         3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4